 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSam Andy Foods, a Division of United CommoditiesInternational and International Brotherhood ofPottery & Allied Workers, AFL-CIO. Case 31-CA-5062July 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO, MURPHY, AND WALTHERUpon a charge and a first amended charge filed onFebruary 7 and 28, 1975, respectively, by Interna-tional Brotherhood of Pottery & Allied Workers,AFL-CIO, herein called the Union, and duly servedon Sam Andy Foods, a Division of United Commod-ities International, herein called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 31,issued a complaint on February 28, 1975, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 15,1975, following a Board election in Case 31-RC2578 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; and that,commencing on or about January 28, 1975, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On March 5, 1975, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On March 24, 1975, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on April 11,1975, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.C Olficial notice is taken of the record in the representation proceeding,Case 31 RC 2578, as the term "record" is defined in Secs 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. See/. 71' Electrossrterns, Inc., 166 NL.RB 938 (1967), enfd. 388 F.2d 683 (C.A. 4.1968). Goldenr 4ge Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26((C.A. 5. 1969): Ilterrpe Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967):231 NLRB No. 12Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its opposition tothe Motion for Summary Judgment, Respondentattacks the Union's representative status and certifi-cation based on its objections to the election and itsexceptions to the Hearing Officer's report in theunderlying representation proceeding and denies thatthe Union is a labor organization within the meaningof the Act. Additionally, Respondent affirmativelyalleges that the certification is invalid because theUnion engages in discrimination based on race or sexor both. The General Counsel contends that all thesematters either were or should have been raised in theunderlying representation matter. We find it unnec-essary to pass on the timeliness of Respondent'saffirmative defense concerning discrimination since,in any case, we would not consider the merits of suchdefense in this proceeding for the reasons stated inour recent decisions in Handy Andy, Inc., 2 and Bell &Howell Company.3With respect to Respondent'sother contentions we agree with the General Coun-sel.Review of the record herein, including that in therepresentation proceeding (Case 31-RC-2578),4es-tablishes that in the election conducted on December7 and 8, 1973, pursuant to a Stipulation forCertification Upon Consent Election, there were 45votes cast for, and 37 votes cast against, the Union,with 10 determinative challenged ballots. Respon-dent filed timely objections to the election. Afterinvestigation, the Regional Director issued, onJanuary 28, 1974, a Report on Challenges andObjections in which he recommended that thechallenges to seven ballots be sustained and conclud-ed it was unnecessary to resolve the challenges to thethree remaining ballots as they are insufficient innumber to affect the outcome of the election. He alsorecommended that Objection I be overruled and thata hearing be held on Objections 2, 3, and 4 as theyraise substantial and material factual issues bestresolved by a hearing.On February 20, 1974, Respondent filed timelyexceptions to the Regional Director's Report onChallenges and Objections, contending that theelection be set aside, or in the alternative that thehearing should be expanded to include Objection 1.Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968): Sec.9(d) of the NLRA, as amended.2 228 NLRB447(1977).:I 230 NLRB No. 57(1977).4 216 NLRB 167(1975).46 SAM ANDY FOODSOn April 25, 1974, the Board issued a Decision andOrder Directing Hearing5which ordered that ahearing be held with respect to Objections 1(b), 2, 3,and 4.After the hearing, the Hearing Officer issued, onAugust 14, 1974, his Report and Recommendationsin which he recommended that all the objections beoverruled. Thereafter, Respondent filed timely ex-ceptions to the Report and Recommendations and asupporting brief, and the Union filed an answeringbrief. On January 15, 1975. the Board issued aSupplemental Decision and Certification of Repre-sentative6in which it adopted the Hearing Officer'srecommendation that the objections be overruledand ordered that the Union be certified.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.7All issues, except for the above-dismissed affirma-tive defense, raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that an), special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THIE BUSINESS OF TIllE RESPONDENIRespondent, a California corporation, has an officeand place of business located in Colton, California,where it is engaged in packing and distributingdehydrated foods. During the past calendar year, arepresentative period, Respondent sold and shippedgoods valued in excess of $50.000 to customerslocated outside the State of California.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.' Not reported ill hound .olumes ot Board Decisions.' See fn. 5upra11. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Pottery & AlliedWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All full-time and regular part-time productionand maintenance employees, including ware-housemen and truckdrivers: excluding all officeclerical employees, sales and technical employees,guards and supervisors as defined in the Act.2. The certificationOn December 7 and 8, 1973, a majority of theemployees of Respondent in said unit, in a secretballot election conducted under the supervision ofthe Regional Director for Region 31, designated theUnion as their representative for the purpose ofcollective bargaining with the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit onJanuary 15, 1975, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 20, 1975, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 28, 1975, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that the Respondent has,since January 28, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-7 See Pittsburgh Plate Glass Co. v. .NL.R.B, 313 U.S. 146. 162 (1941).Rules and Regulations of the Board. Secs 102.67(0 and 102.69tLc)47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section111. above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jlac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Sam Andy Foods, a Division of UnitedCommodities International, is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. International Brotherhood of Pottery & AlliedWorkers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All full-time and regular part-time productionand maintenance employees, including warehouse-men and truckdrivers; excluding all office clericalemployees, sales and technical employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since January 15, 1975, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about January 28, 1975, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that Respondent,Sam Andy Foods, a Division of United CommoditiesInternational, Colton, California, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Broth-erhood of Pottery & Allied Workers, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All full-time and regular part-time productionand maintenance employees, including ware-housemen and truckdrivers; excluding all officeclerical employees, sales and technical employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other terms48 SAM ANDY FOODSand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Colton, California, plant copies ofthe attached notice marked "Appendix."8Copies ofsaid notice, on forms provided by the RegionalDirector for Region 31, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.x In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Brotherhood of Pottery & Allied Work-ers, AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time produc-tion and maintenance employees, includingwarehousemen and truckdrivers; excludingall office clerical employees, sales andtechnical employees, guards and supervisorsas defined in the Act.SAM ANDY FOODS, ADIVISION OF UNITEDCOMMODITIESINTERNATIONAL49